Citation Nr: 1314177	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007 and December 2011 by or on behalf of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  An August 2007 rating decision, among other things, denied service connection for PTSD, hypertension, and peripheral neuropathy of the upper and lower extremities.  The Veteran subsequently perfected an appeal as to the PTSD, hypertension, and peripheral neuropathy of the upper extremities service connection claims.  

In a December 2011 rating decision the RO granted entitlement to service connection for PTSD and assigned a 50 percent rating.  The Veteran submitted correspondence in June 2012 that may be construed as a notice of disagreement with the assigned rating for PTSD in that decision.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue is not shown to have been addressed in a statement of the case, it must be remanded for appropriate development.

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran and his service representative were provided an opportunity to address the issues perfected for appellate review and, in essence, chose to limit their discussion to the service connection upper extremity peripheral neuropathy issues on appeal.  These issues were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The issues of reopening the previously denied service connection claims for peripheral neuropathy of the lower extremities and entitlement to service connection for a cervical spine disability, bilateral hearing loss, tinnitus, residuals of traumatic brain injury, migraine headaches, and vertigo have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims on a direct service connection basis by correspondence dated in March 2007, but he was not provided notice concerning secondary service connection claims.  Upon remand, he should be provided corrective VA notice.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  VA medical records are held to be within the Secretary's control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he has hypertension as a result of his service-connected PTSD and that he had peripheral neuropathy of the upper extremities as a result an injury during combat in Vietnam.  At his hearing in June 2012 he reported he had received pertinent VA and non-VA medical treatment.  The Board notes that these issues have not been addressed by VA medical opinion or compensation examination.  Additional development as to these matters is required.

The Veteran has also expressed disagreement with the disability rating for his service-connected PTSD assigned in a December 2011 rating decision.  Therefore, this matter must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  Send the Veteran a corrective VA notice informing him of the evidence necessary to substantiate claims for secondary service connection.  He must be informed of the information and evidence, if any, he is to provide and the information and evidence, if any, VA will attempt to obtain on his behalf.

3.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of the RO's unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

4.  Following completion of the above, obtain VA medical opinions, to include any necessary examinations or tests, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hypertension or peripheral neuropathy of the upper extremities as a result of active service, to include as proximately due to a service-connected disability.  Opinions should be provided based on any examination findings; the credible lay evidence of prior injuries, symptom manifestation, and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

